Him, C. J.
To give this court jurisdiction, the bill of exceptions must be filed in the clerk’s office within fifteen days from the date of the trial judge’s certificate thereto. Here the certificate is dated May 22, and the clerk’s entry shows that the bill of exceptions was filed in- his office June 7. Civil Code (1910), § 6167; Foote & Davies Co. v. Evans, 10 Ga. App. 194 (72 S. E. 1098), and citations. Writ of error dismissed.
Motion for new trial; from city court of Jefferson — Judge Jones. April 21, 1913.
P. Cooley, Bay & Bay, for plaintiff in error.